

 
 

--------------------------------------------------------------------------------

 

STANDARD SUBLEASE
(NOTE: DO NOT USE IF LESS THAN ENTIRE PREMISES ARE BEING SUBLET. FOR SITUATIONS
WHERE THE PREMISES ARE TO BE OCCUPIED BY MORE THAN ONE TENANT OR SUBTENANT USE
THE “STANDARD SUBLEASE-MULTI-TENANT”FORM)




1.  
   Basic Provisions (“Basic Provisions”)

1.1  
Parties:  This Sublease (“Sublease”), dated for reference purposes only July 21,
2008 is

Made by and between Worldwide L.P., a California limited partnership
(“Sublessor”) and All American Pet Company, Inc., a Maryland corporation
(“Sublessee”), (collectively the “Parties, or individually a “Party”.
   1.2     Premises:  That certain real property, including all improvements
therein and commonly known by the street address of 9601 Wilshire Blvd., Suite
M200, Beverly Hills, CA 90210 located in the County of Los Angeles, State of
California and generally described as (describe briefly the nature of the
property) Office suite M200 consisting of 1,485 s.f. which is a portion of the
Master Lease space. (See Addendum – Section 13) (“Premises”).
                  1.3     Term:  Three (3) years and two (2) months commencing
August 1, 2008 (“Commencement Date”) and ending September 30, 2011 (“Expiration
Date”).
    1.4     Early Possession: Following sublease execution and Master Lessor’s
approval, sub-tenant shall have early access for set up (“Early Possession
Date”).
    1.5     Base Rent: $6,500.48 initial rent, see addendum rent schedule per
month (“Base Rent”), payable on the first (1st) day of each month commencing
August 1, 2008.
þ  
If this box is checked, there are provisions in this Lease for the Base Rent to
be adjusted.

    1.6     Base Rent and Other Monies Paid Upon Execution:
               (a)      Base Rent: $6,500.48 for the period August 1 to August
31, 2008.
 (b)      Security Deposit: $39,000.00 (“Security Deposit”).
 (c)      Association Fees: N/A.
 (d)     Other: In lieu of a Lease Guaranty, the Security Deposit includes an
additional $26,000.  Under the condition the Sublessee has not been in default
or monetary default of the Sublease during the initial twenty-four (24) months
of the sublease tern; at the commencement of the twenty-fifth (25th) month,
$26,000 of the Security Deposit shall become a credit toward monthly rent
payments for the balance of the Sublease.  If there has been a non-cured breach
or more than 4 aggregate events of breach of Sublease by the Sublessee, the
entire Security Deposit shall be retained by the Sublessor until the expiration
of the Sublease.
                              (e)     Total Due Upon Execution of this
Lease:  $45,000.48.
     1.7     Agreed Use:  The Premises shall be used and occupied only for
General office use in accordance with the terms of the Master Lease and for no
other purposes.
     1.8     Real Estate Brokers:
 (a) Representation:  The following real estate brokers (the “Brokers”) and
brokerage relationships exist in this transaction (check applicable boxes):
þ  
 NAI Capital, Inc. represents both Sublessor and Sublessee (“Dual Agency”).

(b)  Payment to Brokers:  Upon execution and delivery of this Sublease by both
Parties, Sublessor shall pay to the Brokers the brokerage fee agreed to in a
separate written agreement.
    1.9     Guarantor.  The obligations of the Sublessee under this Sublease
shall be guaranteed by None (“Guarantor”).
    1.10   Attachments.  Attached hereto are the following, all of which
constitute a part of the

 
 

--------------------------------------------------------------------------------

 



Sublease:
þ  
an Addendum consisting of Paragraphs 13 through 15.

þ  
a plot space plan depicting the Premises Exhibit A;

þ  
a copy of the master lease and any and all amendments to such lease
(collectively the (“Master Lease”).



2.      Premises.
2.1  
  Letting.  Sublessor hereby subleases to Sublessee, and Sublessee hereby
subleases from

Sublessor, the Premises, for the term, at the rental, and upon all of the terms
covenants and conditions set forth in this Sublease.  Unless otherwise provided
herein, any statement of size set forth in this Sublease, or that may have been
used in calculating Rent, is an approximation which the Parties agree is
reasonable and any payments based thereon are not subject to revision whether or
not the actual size is more or less.  Note: Sublessee is advised to verify the
actual size prior to executing this Sublease.
  2.2  Condition.  Sublessor shall deliver the Premises to Sublessee broom clean
and free of debris on the Commencement Date or the Early Possession Date,
whichever first occurs (“Start Date”), and the existing electrical, lighting,
heating, ventilating and air conditioning systems (“HVAC”) shall be in good
operating condition on said date.  Sublessee has inspected Suite M200 and agrees
to accept the Premises in its current “AS-IS and WHERE IS CONDITION’.
  2.3  Compliance.  Sublessor makes no warranty as to the use to which Sublessee
will put the Premises or to modifications, which may be required by the
Americans with Disabilities Act, or any similar laws as a result of Sublessee’s
use.  NOTE: Sublessee is responsible for determining whether or not the zoning
or other Applicable Requirements are appropriate for Sublessee’s intended use,
and acknowledges that past uses of the Premises may no longer be allowed.
 2.4  Acknowledgements.  Sublessee acknowledges that: (a) it has been advised by
Sublessor and/or Brokers to satisfy itself with respect to the condition of the
Premises (including but not limited to the electrical, HVAC and fire sprinkler
systems, security, environmental aspects, and compliance with Applicable
Requirements and the Americans with Disabilities Act), and their suitability for
Sublessee’s intended use, (Sublessee has made such investigation as it deems
necessary with reference to such matters and assumes all responsibility
therefore as the same relate to its occupancy of the Premises, and (c) neither
Sublessor, Sublessor’s agents, nor Brokers have made any oral or written
representations, promises or warranties concerning Sublessee’s ability to honor
the Sublease or suitability to occupy the Premises, and (ii) it is Sublessor’s
sole responsibility to investigate the financial capability and/or suitability
of all proposed tenants.
 2.5  Americans with Disabilities Act.  In the event that as a result of
Sublessee’s use, or intended use, of the Premises the Americans with
Disabilities Act or any similar law requires modifications or the construction
or improvements shall be made at Sublessee’s expense.


3.           Possession.
3.1     Early Possession.  If Sublessee totally or partially occupies the
Premises prior to the Commencement Date, the obligation to pay Base Rent shall
be abated for the period of such early possession.  Any such early possession
shall not affect the Expiration Date.
3.2     Delay in Commencement.  Sublessor agrees to use its best commercially
reasonable efforts to deliver possession of the Premises by the Commencement
Date.

 
 

--------------------------------------------------------------------------------

 



3.3     Sublessee Compliance. Sublessor shall not be required to tender
possession of the Premises to Sublessee until Sublessee complies with its
obligation to provide evidence of insurance. Pending delivery of such evidence,
Sublessee shall be required to perform all of its obligations under this
Sublease from and after the Start Date, including the payment of Rent,
notwithstanding Sublessor’s election to withhold possession pending receipt of
such evidence of insurance.  Further, if
Sublessee is required to perform any other conditions prior to or concurrent
with the Start Date, the Start Date shall occur but Sublessor may elect to
withhold possession until such conditions are satisfied.  Sublessee will
cooperation in any manor reasonably necessary to satisfy the Master Lessor and
obtain the approval of the Sublease.


4.          Rent and Other Charges.
              4.1     Rent Defined.  All monetary obligations of Sublessee under
the terms of this Sublease (except for the Security Deposit) are deemed to be
rent (“Rent”).  Rent shall be payable in lawful money of the United States to
Sublessor at the address stated herein or to such other persons or at such other
places as Sublessor may designate in writing.
4.2   Utilities.  Sublessee shall pay for telephone, DSL, and other
communication services and after hours HVAC (arranged directly with building
Manager).  Sublessee shall be responsible for its pro-rata share of the annual
increase in CAM and city license fee commencing January, 2009 and other
‘Additional Rent’ arising with respect to the Premises for the period after the
commencement date.


5.          Security Deposit.   The rights and obligations of Sublessor and
Sublessee as to said Security Deposit shall be as set forth in Paragraph 5 of
the Master Lease (as modified by Paragraph 6.3 of this Sublease).


6.          Master Lease.
             6.1   Sublessor is the lessee of the Premises by virtue of the
“Master Lease”, wherein Douglas Emmett 2000, LLC, a Delaware limited liability
company is the Lessor, hereinafter the “Master Lessor”.
             6.2  This Sublease is and shall be at all times subject and
subordinate to the Master Lease.
6.3  The terms, conditions and respective obligations of Sublessor and sublessee
to each other under this Sublease shall be the terms and conditions of the
Master Lease except for those provisions of the Master Lease which are directly
contradicted by this Sublease in which event the terms of this Sublease document
shall control over the Master Lease.  Therefore, for the purposes of this
Sublease, wherever in the Master Lease the word “Lessor” is used it shall be
deemed to mean the Sublessor herein and wherever in the Master Lease the word
“Lessee” is used it shall be deemed to mean the Sublessee herein.
              6.4  During the term of this Sublease and for all periods
subsequent for obligations which have arisen prior to the termination of this
Sublease, Sublessee does hereby expressly assume and agree to perform and comply
with, for the benefit of Sublessor and Master Lessor, each and every obligation
of Sublessor under the Master Lease except for the following paragraphs which
are excluded there from:  All terms and conditions pertaining exclusively to
Suite M100.
              6.5  The obligations that Sublessee has assumed under paragraph
6.4 hereof are hereinafter referred to as the “Sublessee’s Assumed
Obligations”.  The obligations that Sublessee has not assumed under paragraph
6.4 hereof are hereinafter referred to as the “Sublessor’s Remaining
Obligations”.

 
 

--------------------------------------------------------------------------------

 



6.6  Sublessee shall hold Sublessor free and harmless from all liability,
judgments, costs, damages, claims or demands, including reasonable attorneys
fee, arising out of Sublessee’s failure to comply with or perform Sublessee’s
Assumed Obligations.
6.7  Sublessor agrees to maintain the Master Lease during the entire term of
this Sublease, subject, however, to any earlier termination of the Master lease
without the fault of the Sublessor, and to comply with or perform Sublessor’s
Remaining Obligations and to hold Sublessee free and harmless from all
liability, judgments, costs, damages, claims or demands arising out of
Sublessor’s failure to comply with or perform Sublessor’s Remaining Obligations.
              6.8  Sublessor represents to Sublessee that the Master Lease is in
full force and effect and that no default exists on the part of any Party to the
Master lease.


7.           Assignment of Sublease and Default.
7.1   Sublessor hereby assigns and transfers to Master Lessor Sublessor’s
interest in this Sublease, subject however to the Provisions of Paragraph 8.2
hereof.
7.2   No changes or modifications shall be made to this Sublease with the
consent of Master Lessor.


8.           Consent of Master Lessor.
8.1   In the event that the Master Lease requires that Sublessor obtain the
consent of Master Lessor to ant subletting by Sublessor then, this Sublease
shall not be effective unless Master Lessor signs this Sublease thereby giving
its consent to this Subletting.
8.2  In the event that the Master Lessor does give such consent then:
       (a)     Such consent shall not release Sublessor of its obligations or
alter the primary liability of Sublessor to pay the Rent and perform and comply
with all of the obligations of Sublessor to be performed under the Master Lease.
      (b)     The acceptance of Rent by Master Lessor from Sublessee or any one
else liable under the Master Lease shall  not deemed a waiver by Master Lessor
of any provisions of the Master Lease.
      (c)      The consent to this Sublease shall not constitute a consent to
any subsequent subletting or assignment.
      (d)     In the event of any Default of Sublessor under the Master Lease,
Master Lessor may proceed directly against Sublessor, any guarantors or any one
else liable under the Master Lease or this Sublease without first exhausting
Master Lessor’s remedies against any other person or entity liable theron to
Master Lessor.
      (e)     In the event that Sublessor shall Default in its obligations under
the Master Lease, then Master Lessor, at its option and without being obligated
to do so, may require Sublessee to attorney to Master Lessor in which event
Master Lessor shall undertake the obligations of Sublessor under this Sublease
from the time of the exercise of said option to termination of this Sublease by
Master Lessor shall not be liable for any prepaid Rent nor any Security Deposit
paid by Sublessee, nor shall Master Lessor be liable for any other Defaults of
the Sublessor under the Sublease.
            8.3     The signatures of the Master Lessor at the end of this
document shall constitute their consent to the terms of this Sublease.
            8.4     Master Lessor acknowledges that, to the best of Master
Lessor’s knowledge, no Default presently exists under the Master Lease of
obligations to be performed by Sublessor and that the Master Lease is in full
force and effect.

 
 

--------------------------------------------------------------------------------

 



            8.5     In the event that Sublessor Defaults under its obligations
to be performed under the Master Lease by Sublessor, Master Lessor agrees to
deliver to Sublessee a copy of any such notice of default.  Sublessee shall have
the right to cure any Default of Sublessor described in any notice of default
within ten days after service of such notice of default on Sublessee.  If such
Default is cured by Sublessee then Sublessee shall have the right of
reimbursement and offset from and against Sublessor.


9.         Representations and Indemnities of Broker Relationships.  The Parties
each represent and warrant to the other that it has had no dealing with any
person, firm, broker or finder (other than the Brokers, if any) in connection
with this Sublease, and that no one other than said named Brokers is entitled to
any commission or finder’s fee in connection herewith.  Sublessee and Sublessor
do each hereby agree to indemnify, protect, defend and hold the other harmless
from and against liability for compensation or charges which may be claimed by
any such unnamed broker, finder or other similar party by reason of any delaying
or actions of the indemnifying Party, including any costs, expenses, attorneys’
fees reasonably incurred with respect thereto.


10.        Attorney’s Fees.  If any Party or Broker brings an action or
proceeding involving the Premises whether founded in tort, contract or equity,
or to declare rights hereunder, the Prevailing Party (as hereafter defined) in
any such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees.  Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment.  The term, “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense.  The attorneys’ fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys’ fees reasonably incurred.  In
addition, SubLessor shall be entitled to attorneys’ fees, costs and expenses
incurred in the preparation and service of notices of Default and consultations
in connection therewith, whether or not a legal action is subsequently commenced
in connection with such Default or resulting Breach ($200 is a reasonable
minimum per occurrence for such services and consultation).


11.         No Prior or Other Agreements; Broker Disclaimer.  This Sublease
contains all agreements between the Parties with respect to any matter mentioned
herein, and no other prior to contemporaneous agreement or understanding shall
be effective.  Sublessor and Sublessee each represents and warrants to the
Brokers that it has made, and is relying solely upon, its own investigation as
to the nature, quality, character and financial responsibility of the other
Party to this Sublease and as to the use, nature, quality and character of the
Premises.  Brokers have no responsibility with respect thereto or with respect
to any default or breach hereof by either Party.  The liability (including court
costs and attorneys’ fees), of any Broker with respect to negotiation,
execution, delivery or performance by either Sublessor or Sublessee under this
Sublease or any amendment or modification hereto shall be limited to an amount
up to the fee received by such Broker pursuant to this Sublease; provided,
however, that the foregoing limitation on each Broker’s liability shall not be
applicable to any gross negligence or willful misconduct of such Broker.

 
 

--------------------------------------------------------------------------------

 



ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY REAL ESTATE BROKER AS TO THE LEFAL
SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS SUBLEASE OR THE
TRANSACTION TO WHICH IT RELATES.  THE PARTIES ARE URGED TO:


1.  SEE ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS SUBLEASE.


2.  RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF
THE PREMISES.  SAID INVESTIGATION SHOULD INCLUDE BY NOT BE LIMITED TO: THE
POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PROPERTY, THE
STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, AND THE
SUITABILITY OF THE PREMISES FOR SUBLESSEE’S INTENDED USE.


WARNING:  IF THE SUBJECT PROPERTY ISLOCATED IN A STATE OTHER THAN CALIFAORNIA,
CERTAIN PROVISIONS OF THE SUBLEASE MAY NEED TO BE REVISED TO COMPLY WITH LAWS OF
THE STATE IN WHICH THE PROPERTY IS LOCATED.


Executed at:  East Hampton,
N.Y.                                                                                                Executed
at:  Los Angeles
On:  August 28,
2008                                                                                     On:


By
Sublessor:                                                                                     By
Sublessee:
Worldwide
L.P.                                                                                     All
American Pet Company Inc.
A California Limited
Partnership                                                                                                a
Maryland Corporation


By: /S/ Robert
Pritchard                                                                By: /S/
Lisa Bershan 
Name Printed: Robert
Pritchard                                                                                                Name
Printed: Lisa Bershan
Title: CEO-Worldwide Real Estate
Inc.                                                                                                           Title:
President
           General Partner


By:                                                                           By:
/S/ Barry Schwartz
Name
Printed:                                                                                     Name
Printed: Barry Schwartz
Title:                                                                           Title:
CEO
Address: 130 S. El Camino
Drive                                                                                                Address:
9601 Wilshire Blvd., Suite M200
   Beverly Hills, CA
90212                                                                                       Beverly
Hills, CA 90210
Telephone: (310)
385-2700                                                                                                Telephone:
(310) 210-3468
Facsimile: (310)
385-2701                                                                                     Facsimile:   (310)
234-2770
Federal ID
No.                                                                                     Federal
ID No.


BROKER:                                                                           BROKER:


Nai Capital, Inc.
Attn: Randy
Scheinbein                                                                                                Attn:
Title: Senior Vice
President                                                                                                Title:
Address: 1640 S. Sepulveda Blvd.,
#500                                                                                                           Address:
                 Los Angeles, CA 90025
Telephone: (310)
936-9320                                                                                                Telephone:
Facsimile:   (310)
559-2990                                                                                                Facsimile:
Federal ID
No.                                                                                     Federal
ID No.

 
 

--------------------------------------------------------------------------------

 
